DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 11 and 16.
Amended: 16 and 20.
Cancelled: 21-30.
Pending: 1-20. 
IDS
Applicant’s IDS(s) submitted on 02/08/2022 and 04/21/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 8, filed 06/13/2022, with respect to claim(s) 16-20 have been fully considered and are persuasive.  The rejection of claim(s) 16-20 has been withdrawn. 
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are TOKUTOMI and PARK.
TOKUTOMI discloses a memory system includes a nonvolatile memory and a memory controller. The memory controller is configured: to store, in a buffer, a data set read from a cell unit, and an expected data set generated by an error correction on the data set; to count a number of first and second memory cells corresponding to a first and a second combination of data in the data set and the expected data set, respectively, among the memory cells in the cell unit; to calculate a shift amount of a read voltage used in a read operation from the cell unit, based on the number of the first and second memory cells; and to apply the shift amount to a next read operation from the first cell unit.
PARK discloses a nonvolatile memory device. The nonvolatile memory device includes a cell array including a plurality of memory cells, a page buffer including a plurality of latch sets, and a control logic. The page buffer is connected to the cell array through bit lines. The latch sets respectively are configured to sense data from selected memory cells among the memory cells through the bit lines. The latch sets respectively are configured to perform a plurality of read operations to determine one data state. The latch sets are respectively configured to store results of the read operations. The control logic configured to control the page buffer such that the latch sets sequentially and respectively store the results of the read operations, to compare data stored in the latch sets with each other, and to select one latch set among the latch sets based on the comparison result.
 
Re: Claims 1-15, these claims have been previously allowed. See office action dated 04/01/2022.

Re: Independent Claim 16 (and dependent claim(s) 17-20), there is no teaching or suggestion in the prior art of record to provide:
A non-volatile memory device comprising:
a control logic, wherein: the control logic: performs a first OVS operation in response with reference to a read level; receives first detection information of the first OVS operation; updates a second table with a first offset corresponding to the first detection information using a first table; and Page 6 of 9Application No. 17/239,647 Attorney Docket No. SEC.4736 AMENDMENT June 13, 2022 performs a second OVS operation with reference to a changed read level using the second table, the first table includes the first offset according to a detection case for each state, and the second table includes a second offset of a read level for each state
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov